DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on 4/15/2022 to the non-final Office action of 2/16/2022 is acknowledged. The Office action on currently pending claims 1-12 follows.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1 and 8 recite the limitations “the power input terminal is provided while avoiding an overlap with the fusing line of the power distribution bus bar in a vertical direction”. There is no support for the aforementioned limitations in the original specification, thus rendering said limitations to be impermissible new matter. Applicant contends that, allegedly, “Supports for the amendments may be found, for example, at paragraph [0058] along with FIG. 6 of the specification as originally filed”. 
However, contrary to the aforementioned Applicant’s statement, the Office has failed to identify any alleged support in said paragraph [0058], since said paragraph [0058] is discussing the relative disposition between the terminal portion (33) and the connection portion (42) of the relief terminal portion (40). Further, regarding Fig. 6, if the electrical connection box / fusible link depicted on Fig. 6 is rotated 90° clockwise or counterclockwise, then overlapping (i.e., vertical) direction would change accordingly, thus rendering the power input terminal (33) actually overlapping with the fusing lines (38a-38c) of the power distribution bus bar in a vertical direction (see Fig. 6 below).

    PNG
    media_image1.png
    476
    398
    media_image1.png
    Greyscale

Furthermore, regarding claims 4 and 10, the claims recite the limitations that also lack support in the specification: “the power input terminal of the power distribution bus bar includes an opposing surface that opposes the relief terminal and has a flat shape”. However, as depicted on Fig. 5-7 and explained in paragraph [0058], the power input terminal (33) of the power distribution bus bar includes an opposing surface (33a) that opposes the connection portion (42) (i.e., not the relief terminal (40) itself). 
Since depended claims inherit the aforementioned problems of the independent claims 1 and 8 and fail to provide any additional clarity, they have been also rejected along with said claims 1 and 8.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 8 recite the limitation “an overlap…in a vertical direction”, which is a relative term which renders the claims indefinite. The term depends on general orientation of the claimed device. The term “vertical direction” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, if the electrical connection box / fusible link depicted on Fig. 2 and 6 is rotated 90° clockwise or counterclockwise, then overlapping (i.e., vertical) direction would change accordingly. 
Furthermore, regarding claims 1, 8, 9 and 11, the claims on numerous instances recite the limitations: “the power input terminal”, which lacks proper antecedent basis, since “the power input terminal of the power distribution bus bar” should have been recited instead. Applicant must use uniform terminology throughout the claims.
Further, since the depended claims inherit the aforementioned problems of the independent claims 1 and 8 and fail to provide any additional clarity, they have been also rejected along with said claims 1 and 8.
Furthermore, claims 1 and 8 recite open-ended limitations “to be connected”, which just suggest or makes optional. A language that suggests or makes optional but does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation (MPEP 2103(I)(C) and MPEP 2111.04). The aforementioned open-ended limitations should be replaced with the positive and definitive limitation “connected”.
Applicant’s cooperation is hereby requested in correcting of any remaining errors and informalities of which Applicant may become aware in the claims.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over JP 2018-26967 to Shiraki (cited in IDS) taken alone, or alternatively, in view of JP 2015-79652 to Koki et al. (hereafter “Koki”, of record).
Regarding claims 1 and 8, Shiraki discloses (Fig. 1-7) an electrical connection box (10) comprising: a fusible link (30) including a power distribution bus bar (32) having a power input terminal (36) to be connected to a battery (by cable (54)) and a power branching terminal (38a) to be connected to the power input terminal via a fusing line (40b), and a case (34) containing at least the fusing line of the power distribution bus bar; a housing (12) including a fusible link mounting wall (24) configured to mount the fusible link; and a relief terminal (62) that is attached to the power input terminal (36) of the power distribution bus bar rather than the fusing line (40b) of the power distribution bus bar and being connected to a booster cable (60), wherein the power input terminal (36) is provided while avoiding an overlap with the fusing line (40b) of the power distribution bus bar in a vertical direction.
Shiraki does not disclose that said relief terminal is attachable and detachable to the power input terminal of the power distribution bus bar.
It would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have modified to Shiraki by making the relief terminal that can be attached and detached to the power input terminal of the power distribution bus bar, in order to remove said relief terminal when there is no need for it, for example in situations when a battery is disposed at an easily- accessible position, e.g., in the engine room, thus improving the versatility of the relief terminal portion, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  See Nerwin v. Erlichman, 168 USPQ 177, 179. Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
	Alternatively, Koki discloses (par. [0017]-[0055] of the specification, Fig. 1-10) a relief terminal portion and its assembly with a frame, and specifically discloses the relief terminal portion (1) that  can be plugged and unplugged to the terminal receiving portion (51) of the box body/cassette (5) for improving the versatility of the relief terminal portion. 
It would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have modified to Shiraki according to the teachings of Koki by making the relief terminal portion that can be attached and detached to the power input terminal of the power distribution bus bar, in order to remove said relief terminal  when there is no need for it, for example in situations when a battery is disposed at an easily- accessible position, e.g., in the engine room, thus improving the versatility of the relief terminal portion. All claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Additionally, regarding claims 2, 8, and 12, as best understood, Koki discloses that in the box body (5) there is a terminal receiving portion (51) (equivalent to the insertion/ plugging hole) through which the relief terminal (1) is inserted/plugged, wherein the insertion through hole includes an upper hole (i.e., on top of (5) as shown on Fig. 2) and a lower hole (not shown, but inherently present on the bottom of (5) for insertion of the connecting wires and relay terminals (e.g., see p. 2, ll. 11-21, etc. of the English translation of record), and a distal end (22, 23) of the relief terminal (2) is inserted through the upper hole and the lower hole (Fig. 1-3).
Regarding claim 3, Shiraki discloses that the power input terminal (36) of the power distribution bus bar (32) is fixed to the relief terminal (62) together with a terminal (56) of a wire (54) (see the not numbered bolt at (52) on Fig. 1 and 6).
Regarding claims 4, and 9-11, as best understood, Shiraki as modified by Koki discloses that the power input terminal (36) of the power distribution bus bar (32) has an opposing surface (42) that is not provided with the fusing line and opposes the relief terminal (62) and has a flat shape (Fig. 4 and 5). Also, Koki discloses that the power input terminal (inside of (51)) of the power distribution bus bar (5) has an opposing surface (inherently present) that is not provided with the fusing line and opposes the relief terminal (2) and has a flat shape (inherently, since terminals (22, 23) are flat), (Fig. 1-4).
Regarding claim 5, Shiraki discloses that an extended fuse part (40a, 40c) is provided in one piece with the relief terminal (62), (Fig. 5).
Regarding claim 6, Shiraki as modified by Koki discloses that the housing (12) includes a fuse mounting board (20) on which a general-purpose fuse that is different from the extended fuse is mounted, and the extended fuse (40a, 40c) is provided at a position that does not overlap with the fuse mounting board in a state in which the relief terminal (62) is mounted on the power distribution bus bar (Fig. 1, 2, and 6 of Shiraki).
Regarding claim 7, Shiraki as modified by Koki discloses that the fusible link (32) is mounted by sliding on the fusible link mounting wall (24) (par. [0022] of Shiraki), and the relief terminal  (62) and the extended fuse (40a, 40c) are arranged at positions overlapping in a slide direction of the fusible link (Fig. 1, 2, and 6 of Shiraki).

Response to Arguments

Applicant’s arguments have been considered but are moot because arguments are directed to the amended portions of the claims. However, the amended claims continue to read on references of record as explained in the body of the rejection above. Also, the amendments necessitated  new grounds of rejections (i.e., under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph). 
Also, regarding Shiraki reference, Applicant contends that, allegedly, “Referring to FIG. 5 of Shiraki as reproduced below, Applicant notes that the power supply input terminal portion 36 of Shiraki is provided to overlap with the fusing portion 40a in a vertical direction. As a result, Applicant believes that Shiraki fails to disclose that "the power input terminal is provided while avoiding an overlap with the fusing line of the power distribution bus bar in a vertical direction," as specifically recited in each of amended claims 1 and 8”.
In response the Office would like to point out that while the power supply input terminal portion (36) of Shiraki is provided to overlap with the fusing portion (40a) in a vertical direction as shown on Fig. 5 of Shiraki, it does not overlap with fusing portions (40b) and (40c). Accordingly, the amended portions of the independent claims 1 and 8 continue to read on Shiraki alone or as modified by Koki, as explained in the body of the rejection above.
In view of the above the rejection is hereby maintained.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835